[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PROTECTION FROMFORECLOSURE (#1101)
After hearing at which the defendants appeared but plaintiff failed to appear and after consideration of plaintiff's written objection, the allegations of which were not sustained by the evidence, the application for protection from foreclosure is CT Page 5578-VVVV approved. The defendants are found eligible for protection from foreclosure and the court orders restructuring of the mortgage debt, a restructuring period of six months and a stay of the foreclosure during the restructuring period.
VERTEFEUILLE, J.